                       Case 1:19-cv-06642-PGG
                            1:19-cv-06654-PGG Document 66
                                                       41 Filed 01/21/21
                                                                06/11/20 Page 1 of 2

                                                                                                 Baker & McKenzie LLP

                                                                                                 815 Connecticut Avenue, N.W.
                                                                                                 Washington, DC 20006-4078
                                                                                                 United States

                                                                                                 Tel: +1 202 452 7000
                                                                                                 Fax: +1 202 452 7074
                                                                                                 www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta
Kuala Lumpur*
Manila*
                           June 11, 2020
Melbourne
Seoul
Shanghai
Singapore
Sydney                     The Honorable Paul G. Gardephe                                        Filed Electronically
Taipei
Tokyo
Yangon
                           United States District Judge
                           United States Courthouse
Europe, Middle East
                           40 Foley Square
                                                                                                 January 21, 2021
& Africa
Abu Dhabi
Almaty                     New York, NY 10007
Amsterdam
Antwerp
Bahrain
Barcelona                  Village of Scarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG)
Berlin
Brussels                   State of New Jersey et al. v. Mnuchin et al., No. 19 Civ. 6642 (PGG)
Budapest
Cairo
Casablanca
Doha                       Dear Judge Gardephe,
Dubai
Dusseldorf
Frankfurt/Main
Geneva                     Baker & McKenzie LLP represents the Village of Scarsdale in Village of Scarsdale v.
Istanbul
Jeddah*                    Internal Revenue Service et al., No. 19 Civ. 6642. I am writing on behalf of all plaintiffs in
Johannesburg
Kyiv                       the two above-captioned matters to request a thirteen-day extension of time to file replies in
London
Luxembourg                 support of their cross-motions for summary judgment.
Madrid
Milan
Moscow
Munich
                           On May 28, 2020, the Court granted the defendants’ third request for an extension of time to
Paris
Prague
                           file its combined reply and opposition brief relating to their motion to dismiss or, in the
Riyadh*
Rome
                           alternative, for summary judgment (the “Court’s Order”). The defendants’ combined reply
St. Petersburg
Stockholm                  and opposition brief is now due by June 10, 2020, while the plaintiff’s reply due date,
Vienna
Warsaw                     unchanged by the Court Order, remains June 18, 2020.
Zurich

The Americas               The plaintiffs respectfully request a corresponding amendment to the briefing schedule in
Bogota
Brasilia**
Buenos Aires
                           light of the Court’s Order. The briefing schedule preceding the Court’s Order allowed
Caracas
Chicago
                           plaintiffs three weeks to file their replies. Accordingly, the plaintiffs respectfully request a
Dallas
Guadalajara                commensurate period in which to file their replies according to the new briefing timeline. If
Houston
Juarez                     the Court grants this motion, the plaintiff’s reply would be due by July 1, 2020, which is three
Lima
Los Angeles                weeks after the defendants’ extended deadline. This extension would realign the previously
Mexico City
Miami
Monterrey
                           agreed upon filing schedule with the defendants’ extended deadline.
New York
Palo Alto
Porto Alegre**
Rio de Janeiro**           We have consulted counsel for the defendants in this case, and they do not object to this
San Francisco
Santiago                   request.
Sao Paulo**
Tijuana
Toronto
Valencia
Washington, DC

* Associated Firm
** In cooperation with
Trench, Rossi e Watanabe
Advogados




                           Baker & McKenzie LLP is a member of Baker & McKenzie International.
Case 1:19-cv-06642-PGG
     1:19-cv-06654-PGG Document 66
                                41 Filed 01/21/21
                                         06/11/20 Page 2 of 2




    We thank the Court for its consideration of this matter.

    Respectfully,



    Mireille R. Oldak
    Partner
    +1 202 835 6176
    mireille.oldak@bakermckenzie.com


    Cc:           Counsel for defendants (by ECF)




                                                                2
